Citation Nr: 1300701	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  06-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy, to include of the right lower extremity. 

3.  Entitlement to service connection for impotency. 

4.  Entitlement to service connection for a skin disease.  

5.  Entitlement to service connection for a respiratory disease, to include bronchial asthma. 

6.  Entitlement to service connection for carpal tunnel syndrome. 

7.  Entitlement to service connection for arthritis, to include of the upper and lower extremities.  

8.  Entitlement to service connection for kidney disease, to include renal failure. 

9.  Entitlement to service connection for liver disease, to include hepatitis C. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and July 2005 rating decisions of the Montgomery, Alabama, VA Regional Office (RO).  In light of the evidence and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues are as reflected above.  

The current appeal includes records that are located only in the Virtual VA system.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In January 2012, the case was remanded to the agency of original jurisdiction (AOJ) for additional development.  The claims folder has been returned to the Board for further appellate review.  

Correspondence received in April 2010 reflects the Veteran withdrew his request for a Travel Board hearing. 

The Board notes that service connection for diabetes mellitus was previously denied in a March 2004 rating decision.  Since that time, additional service department records have been associated with the claims file, which establish service in Vietnam.  These records were available at the time of the prior 2004 decision, and are relevant as they contain information probative of the applicability of the presumption of service connection for herbicide exposed Veterans.  Thus, consideration of the Veteran's previously denied claim of service connection for diabetes mellitus on a de novo basis is required.  38 C.F.R. § 3.156(c)(1)(i).  As such, the Board has identified the issue as set forth on the title page. 

The Board further notes that although the issue in regard to hepatitis C was certified on appeal in May 2011 as one of whether new and material evidence had been received to reopen the claim, following the March 2004 rating decision, the Veteran submitted statements and additional evidence within one year of the decision rendering that decision non-final for VA adjudication purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie, 24 Vet. App. 242 (2010). 

A December 2011 rating decision in the electronic file reflects that the RO denied entitlement to a TDIU.  The Veteran Appeals Control and Locator System (VACOLS) indicates that a notice of disagreement regarding the denial of the claim was received from the Veteran in January 2012.  VACOLS, however, does not reflect that the Veteran was issued a Statement of the Case (SOC) with respect to the claim of entitlement to a TDIU.  Thus, the issue is remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The issues of entitlement to service connection for peripheral neuropathy; impotency; a skin disease; a respiratory disease; carpal tunnel syndrome; arthritis; kidney disease; liver disease and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Type II diabetes mellitus is not shown. 


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in November 2003, prior to the initial adjudication of the Veteran's claim, with subsequent notice in March 2006 as to the assignment of evaluations and effective dates.  Additional notice was provided, to include in January 2012.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service records and post-service treatment records have been obtained and he has not indicated there are any additional records, to include private treatment records, VA should seek to obtain on his behalf.  Further, the Veteran has been provided an appropriate VA examination and the RO/AMC has substantially, if not fully, complied with the Board's January 2012 remand instructions.  In addition, the Veteran has declined the opportunity to testify at a Board hearing.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

II.  Service Connection

The Veteran asserts entitlement to service connection for type II diabetes mellitus, to include as due to presumed exposure to herbicides in association with verified service in Vietnam, to include as secondary to service-connected disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran served in Vietnam and thus, exposure to Agent Orange is presumed.  In addition, and although type II diabetes mellitus is a presumptive disease in association with exposure to Agent Orange, the medical evidence of record does not show that the Veteran was treated for or diagnosed with type II diabetes mellitus during service or at any time during the appeal period.  Although a November 2009 VA treatment record reflects that he was at risk for the development of diabetes, a July 2010 record notes that glucose was negative.  Moreover, the March 2012 VA examiner specifically determined that the Veteran does not have diabetes mellitus based on clinical testing.  The records, to include those contained in the electronic file, do not show a diagnosis of type II diabetes mellitus.  Absent a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran is competent to report his symptoms, and the Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  His opinion to having a diagnosis of diabetes mellitus is of no probative value as he does not have the medical training or expertise to provide a competent opinion to this respect.  See 38 C.F.R. § 3.159(a); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Because there is no competent evidence indicating the Veteran has ever been diagnosed with diabetes mellitus, service connection is not warranted under any theory of entitlement.  


ORDER

Service connection for type II diabetes mellitus is denied.  


REMAND

The appeal was remanded in January 2012 for a determination as to the applicability of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2012), and for VA examination and opinions as to whether any of the disorders claimed on appeal are related to service, to include on the basis of aggravation.  The Board notes that a March 2011 rating decision reflects the Veteran's service-connected disabilities are:  prostate cancer status post external beam radiation therapy (ET) and radiation therapy (XRT); posttraumatic stress disorder (PTSD); tinnitus; and bilateral sensorineural hearing loss.  Because the VA examination reports and opinions are inadequate for a determination, and because the RO did not address the applicability of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2012), per the remand, the Board has no discretion and the appeal must once again be remanded for compliance with directives in the January 2012 remand.  

With respect to peripheral neuropathy and carpal tunnel syndrome, and although the February 2012 and March 2012 VA examination reports note an onset in 2004, an opinion in regard as to aggravation was not provided.  Thus, the Board finds the opinions to be inadequate.  As such, the Board has no discretion and must remand the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the February 2012 and March 2012 VA examination reports reflect an onset of hepatitis C and renal failure in 2000, and an onset of erectile dysfunction was noted in 2004, prior to a diagnosis of prostate cancer.  Further, and although hepatitis was noted to be viral in etiology and renal failure due to cocaine use, hypertension, ace inhibitor use and Indocin, an opinion regarding aggravation with regard to hepatitis, renal failure and erectile dysfunction was not provided.  Thus, the Board finds the February 2012 opinion to be inadequate.  As such, the Board has no discretion and must remand the claims.  See Barr.  

With respect to a skin condition, the Board notes that although the February 2012 and March 2012 VA examination reports indicate that the Veteran was diagnosed with tinea cruris, tinea versicolor, onychomycosis and dermatitis after service, in 1998, 2000, 2005, service treatment records document not only tinea cruris in April 1969 but also a rash on the groin in February 1969.  Additionally, and although the VA examination reports note that dermatitis, tinea cruris and tinea versicolor had resolved, diagnoses entered on VA skin diseases examination in February 2012 were dermatitis or eczema, and infectious skin conditions were noted.  Additionally, a June 2012 VA treatment record contained in the electronic file notes two hyperpigmented annular lesions that could look like tinea.  Because, however, the lesions did not have scale, they were noted to likely be lichen simplex chronicus from scratching.  Regardless, VA treatment records during the appeal period reflect relevant findings, to include recurrent tinea in November 2004.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds the February 2012 and March 2012 examination reports and opinion to be inadequate.  See Barr.  As such, the Board has no discretion and the claim must be remanded.  

With respect to a respiratory disorder, the February 2012 and March 2012 VA examination reports reflect mild obstruction.  In addition, and although service treatment records were noted to show upper respiratory infections, without mention of asthma, an opinion as to whether any respiratory disease found to be present during the appeal is related to service, to include on the basis of aggravation, was not provided.  Thus, the Board finds the examination reports to be inadequate.  As such, the Board has no discretion and must remand the claim.  See Barr.  

Further, and although the February 2012 and March 2012 VA examination reports note no diagnosis to support a knee claim, x-ray examination of the knees was noted to show mild osteopenia, and bilateral degenerative changes.  The Board finds the contradictory nature of the opinion renders the opinion inadequate.  In addition, although the shoulder was noted to be normal, a July 2010 VA treatment record reflects degenerative joint disease of the bilateral shoulders.  The Board notes that no diagnostic studies pertaining the shoulder were noted to have been conducted in association with the 2012 VA examinations.  Moreover, an opinion with respect to aggravation was not provided.  Thus, the Board finds the February 2012 and March 2012 examination reports to be inadequate.  See Barr.  As such, the Board has no discretion and must remain the arthritis claim.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Lastly, a December 2011 rating decision in the electronic file reflects that the RO denied a TDIU.  The Veteran Appeals Control and Locator System (VACOLS) indicates that a notice of disagreement regarding the denial of the claim was received from the Veteran in January 2012.  VACOLS, however, does not reflect that the Veteran was issued a Statement of the Case (SOC) with respect to the claim of entitlement to a TDIU.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since September 2012, as well as any additional pertinent records identified by the Veteran during the course of the remand following the receipt of any necessary authorizations.  

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorders claimed on appeal during and/or since service. 

3.  After associating any outstanding medical records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of the disorders claimed on appeal.  The claims folder must be made available to the examiner for review, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the examination report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report of a continuity of symptomatology since service, the prior examination reports, and service treatment records.  

The examiner should provide an opinion as to whether it is at least as likely as not that any disorder claimed on appeal found to be present is directly related to active service or otherwise etiologically related to service. 

If the examiner determines that any disorder claimed on appeal found to be present is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that disorder claimed on appeal found to be present is caused or aggravated as a consequence of any service-connected disability (i.e., prostate cancer status post ET XRT; PTSD; tinnitus; and bilateral sensorineural hearing loss).  

As to the Veteran's hepatitis C, the examiner must opine as to whether it is at least as likely as not that the Veteran's hepatitis C is related to substance abuse that was caused or aggravated by his service-connected PTSD.

The Board notes that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the disability (i.e., a baseline) before the onset of the aggravation. 

The rationale for all findings and conclusions should be set forth in a legible report.  

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal.  In doing so, consider the applicability of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2012).  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity to respond.  

5.  Issue the Veteran an SOC on his claim of entitlement to a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


